COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-365-CV
 
IN RE OMNI HOTELS MANAGEMENT 
CORPORATION AND
OMNI HOTELS FRANCHISING 
COMPANY, L.L.C.
 
------------
 
FROM PROBATE COURT NO. ONE OF TARRANT COUNTY 
 
------------
 
MEMORANDUM OPINION
 AND JUDGMENT
 
------------
        Relators filed an emergency motion to stay certain proceedings in the trial
court.
  They did not file a petition seeking extraordinary relief,
 although they
claim in the motion that they will file a petition for mandamus later.  An
appellate court cannot grant temporary relief under rule 52.10 unless an original
proceeding has first been filed.
  Implicit in rule 52.10 is the necessity for a
petition to be filed before our court can grant emergency relief.
  At this point,
there is no controversy before this court.

        We therefore dismiss Relators’ emergency motion for want of jurisdiction
without prejudice to refiling it if and when an original proceeding is actually
commenced.

                                                                  PER CURIAM
PANEL B:   DAUPHINOT and HOLMAN, JJ.
DELIVERED:  December 18, 2003